MEMORANDUM **
Michael R. Stein appeals from the district court’s order denying his motion for a new trial based on newly-discovered evidence. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We conclude that the district court did not abuse its discretion by denying the motion for a new trial because Stein has not shown that the evidence at issue was newly-discovered. See United States v. Sarno, 73 F.3d 1470, 1507 (9th Cir.1995). We also conclude that the district court did not err by denying Stein’s motion prior to his filing of a reply, because under the District Court of Alaska’s Local Criminal Rule 47.1(c), a reply is generally not permitted in criminal motion practice. See Miranda v. S. Pac. Transp. Co., 710 F.2d 516, 521 (9th Cir.1983) (recognizing that district courts have broad discretion in interpreting and applying their local rules).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.